Citation Nr: 0311236	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from September 1967 to July 
1970 and for several months in 1972.  Service in Vietnam is 
indicated by the evidence of record.

An April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (the RO) 
granted entitlement to service connection for PTSD and 
assigned a rating of 30 percent effective June 11, 1986.  The 
veteran appealed the assigned level of disability.  An 
October 1999 rating decision increased the 30 percent rating 
for PTSD to 50 percent, effective November 7, 1996, and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The veteran timely appealed those actions.   

In a decision dated in March 2002 the Board of Veterans' 
Appeals (Board) granted entitlement to an increased 
evaluation of 70 percent for PTSD prior to December 2, 1990, 
granted an increased evaluation of 100 percent for PTSD 
effective December 2, 1990, and granted entitlement to a 
total disability rating based on individual unemployability.  

As will be explained below, the Board was informed in May 
2002 that the veteran had died in June 2001.


FINDINGS OF FACT

1.  In a rating decision dated in April 1998, the RO denied 
an increased evaluation for service-connected PTSD; and a 
rating decision in October 1999 denied an increased 
evaluation for service-connected PTSD and a total disability 
rating based on individual unemployability.  

2.  The Board issued a decision in March 2002 in which it 
granted entitlement to an increased evaluation of 70 percent 
for PTSD prior to December 2, 1990, granted an increased 
evaluation of 100 percent for PTSD effective December 2, 
1990, and granted entitlement to a total disability rating 
based on individual unemployability. 

3.  In May 2002, the Board learned that the veteran had died 
in June 2001.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, which occurred prior 
to the date of the Board's March 2002 decision, the Board had 
no jurisdiction to adjudicate the issues of entitlement to an 
increased evaluation for service-connected PTSD and 
entitlement to a total disability rating based on individual 
unemployability; accordingly, the May 2001 decision by the 
Board is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

2.  The April 1998 rating decision, which denied entitlement 
to an evaluation in excess of 30 percent for PTSD, and the 
October 1999 rating decision, which denied entitlement to an 
evaluation in excess of 50 percent for PTSD and denied a 
total disability evaluation based on individual 
unemployability, are vacated.  The appeal is dismissed.  
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the Board issued a decision 
in March 2002 in which it granted entitlement to an increased 
evaluation of 70 percent for PTSD prior to December 2, 1990, 
granted an increased evaluation of 100 percent for PTSD 
effective December 2, 1990, and granted entitlement to a 
total disability rating based on individual unemployability.  

In May 2002, the veteran's daughter applied for VA burial 
benefits.  In her application, she informed the RO that the 
veteran had died in June 2001.  A copy of the Certificate of 
Death has been associated with the veteran's VA claims 
folder.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because the 
veteran died before the Board issued its decision, the Board 
had no jurisdiction to adjudicate the veteran's claims of 
entitlement to an increased evaluation for service-connected 
PTSD and entitlement to a total disability rating based on 
individual unemployability.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2002).

In Landicho, the United States Court of Appeals for Veterans 
Claims (the Court), held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  The Court further 
held that this would have the legal effect of nullifying the 
pervious merits adjudications by the RO (i.e., causes the 
underlying RO decisions to be vacated as well), because the 
RO decisions are subsumed in the decision by the Board.  
See 38 C.F.R. § 20.1104 (2001); see also Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997).

The vacatur of the Board decision and dismissal of this 
appeal on these grounds ensures that the decision by the 
Board and the underlying decisions by the RO have no 
preclusive effect in the adjudication of any accrued benefits 
claims derived from the veteran's entitlements, and which may 
ensue in the future.  Therefore, consistent with the Court's 
reasoning set forth in Landicho, the Board will vacate its 
March 2002 decision.  The Board further concludes that the RO 
must vacate the April 1998 and October 1999 rating decisions 
upon which this case was premised.




CONTINUED ON NEXT PAGE



ORDER

The March 2002 Board decision is vacated.  The RO is directed 
to vacate its April 1998 and October 1999 rating decisions 
regarding the issues of entitlement to an increased rating 
for service-connected PTSD and entitlement to a total 
disability rating based on individual unemployability.  The 
appeal is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

